421 N.W.2d 798 (1988)
228 Neb. 267
Deborah K. ZAVITKA, Appellee,
v.
Joe D. ZAVITKA, Appellant.
No. 87-636.
Supreme Court of Nebraska.
April 15, 1988.
Kent F. Jacobs of Blevens & Jacobs, Seward, for appellant.
David L. Kimble of Souchek & Kimble, Seward, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
This is an appeal from a decree of dissolution entered by the district court for Seward County, Nebraska. Husband appeals, alleging that the district court abused its discretion in dividing property between the parties and refusing to award alimony to the husband.
"In an appeal involving actions for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another."
Burton v. Burton, 226 Neb. 550, 551, 412 N.W.2d 486 (1987) (quoting Gerber v. Gerber, 225 Neb. 611, 407 N.W.2d 497 (1987)).
From our review de novo on the record of these proceedings, we find no abuse of discretion by the district court.
AFFIRMED.